DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 8/26/2020 has been received and considered. In the response, Applicant amended claims 1, 2, 7 – 9, 14 – 16. Therefore, claims 1 – 20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS 
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’- i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610-
Examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention. Claims 1, 8 and 16 are directed to a method, a system and a computer program product, which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. More particularly, representative claim 1 recites the following (with emphasis):
Claim 1: A computer-implemented method comprising: 
receiving, over at least one wireless network and from one or more external electronic sources, a set of data associated with one or more real world conditions;
determining, based at least on a quantity of string instances of the set of data that match each other, that a first subset of the set of data surpasses an interest level threshold, wherein a second subset of the set of data does not surpass the interest level threshold, the interest level threshold is a numerical value; and
generating, based on the first subset of data surpassing the interest level threshold, at least one unique virtual entity for use in a virtual environment of a virtual game, comprising: 
at least partially generating the at least one unique virtual entity with one or more first attributes using at least a first portion of the first subset of data surpassing the interest level threshold to populate an incomplete virtual entity object; and 
populating the incomplete virtual entity object with one or more second attributes using at least a second portion of the first subset of data surpassing the interest level threshold until a threshold for entity creation is met.
The underlined portions of representative claim 1 generally encompass the abstract idea, with substantially similar features found in claims 8 and 16.  Under Step 2A, prong 1, these features compare to an abstract idea. The instant abstract idea compares to other abstract ideas identified by the courts, such as methods of organizing human activities (e.g., Alice Corp. v. CLS Bank International) and collecting data, recognizing certain data within the collected data set, categorizing and ranking the collected data and storing that recognized data in a memory are directed to data collection and manipulation (e.g., Content Extraction and Transmission LLC v. Wells Fargo Bank). Such features also compare to mental processes because they involve observing human behavior to form multiple profiles and then comparing those profiles to reference profiles that are also formed by observing human behavior.
Under Step 2A, prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution 
Under Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. The claims encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se:  one wireless network, a computing device, at least one processor, and at least one non-transitory computer readable storage medium to carry out the abstract idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
More specifically, the additional elements are generic, conventional, and well-known in the art of wager gaming and/or devices that represent extra-solution activity. The computer components are purely generic and may be desktop or laptop computers, servers, or other types of computers. Such features are also considered extra-solution activity.
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of .

 
Response to Arguments
Applicant's arguments filed on 8/26/2020 have been fully considered but they are not persuasive. The applicant argues that the newly amended language to the independent claims have overcome the 35 USC 101 rejection, the Examiner respectfully disagrees.  As mentioned in the previous office action the Examiner stated that unlike McRO, no particular algorithm for generating virtual entities is encompassed by the instant claims. Examiner states that Example 39 of the “Subject Matter Eligibility Examples: Abstract Ideas” is not relatable to the claims in this application. 
To the extent Applicant argues the presence of a computer precludes finding of a mental activity, USPTO guidance expressly notes that an abstract idea is not suddenly removed from classification as a mental activity simply because a computer (one or more external electronic sources in this case) is involved.
Further, in SAP America v. InvestPic, the claims had been considered novel and nonobvious, but the court explained in no uncertain terms that novelty and nonobviousness under §§102 and 103 are separate considerations from eligibility under §101 (“Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103”). Applicant’s statement that the instant claims are novel and nonobvious is .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715